DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1-13, parent claim 1 is indefinite, as being an improper Markush claim.
With respect to claims 14-17, claims 14-15 and 17 are indefinite, as being an improper Markush claim.
With respect to claim 19-20, the claims are indefinite, as being an improper Markush claim.
A "Markush" claim recites a list of alternatively useable members. In re Harnisch, 631 F.2d 716, 719-26 (COPA 1980); Ex parte Markush, 1925 Dec. Comm’r Pat. 126, 
Examiner notes the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, un-recited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1589, 1376, 71 USPQ2d 1637, 1843 (Fed. Cir. 2004).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 7, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer (US 3,991,170).
With respect to claims 1 and 7, Singer discloses a method for forming mesophase pitch, comprising:
providing coal tar (see col 5 lines 40-50) to a reactor (see col 4 lines  60-68);
applying a stimulus to an amount of coal tar, the stimulus comprising a magnetic field (see col 4 lines 30-40);
and forming mesophase pitch from coal tar (see col 5 lines 1-15).
Singer fails to disclose if the process is a continuous process as claimed.
However it would have been obvious to one with ordinary skill in the art at the time of filing to readily modify the batch process, disclosed by Singer, with the continuous process, as claimed, as said modification i.e. a batch process to continuous process, would have increased production of the mesophase pitch. 
In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).
With respect to claim 11, Singer discloses the limitation of claim 1.  Singer further discloses forming mesophase pitch into graphene carbon fibers (see col 5 lines 50-60).
. 

Claim Rejections - 35 USC § 103
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer as applied to claim 1 above, and further in view of Liu et al (CN 102229810 A).
With respect to claim 2, Singer discloses the limitation of claim 1. 
Singer does not disclose wherein the process further comprising forming the amount of coal tar by at least one of: reducing a particle size of an amount of coal to form coal powder; sieving the coal powder; pyrolyzing the amount of coal and extracting the amount of coal tar from the pyrolyzed coal; or distilling the amount of coal tar to remove one or more contaminants therefrom.
However in a related coal tar extraction and pyrolysis process, Lui discloses producing an amount of coal tar by: reducing a particle size of an amount of coal to form coal powder (pulverizing raw material coal); sieving the coal powder (sieving); pyrolyzing the amount of coal and extracting the amount of coal tar from the pyrolyzed coal (see abstract, page 1 of 11 of the Examiner supplied translation).
Consequently it would have been obvious to one with ordinary skill in the art at the time of filing to modify Singer in view Liu with the upstream process, as claimed, to obtain the feedstock for the Singer process, as the modification would have been an obvious for Singer to obtain the Coal tar feedstock utilized by the Singer process. 
Claim Rejections - 35 USC § 103
Claim  3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer (US 3,991,170) as applied to claim 1 above, and further in view of Dunmur et al (Effect of Electric and Magnetic Fields on Orientational Disorder in Liquid Crystals).
With respect to the claim 3, Singer discloses the limitation of claim 1. Singer does not however disclose wherein the stimulus applied to coal tar is an electromagnetic field (EMF), as claimed.
However in a relevant field, Dunmur discloses effecting liquid crystal (mesophase structures) order (orientation) with external magnetic and electromagnetic fields (see abstract and conclusion).
Thus it would have been obvious to one with ordinary skill in the art at the time of filing to substitute the orientating magnetic field disclosed by Singer with an electromagnetic field as disclosed by Dunmur, as an EMF provides for an magnitude adjustable force, when compared to a magnetic force, and both EMF and magnetic fields have been shown to produce an orientation effect on mesophase structures. 
Claim Rejections - 35 USC § 103
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer as applied to claim 1 above, and further in view of Mochida et al (EP 0318843).
Regarding claim 12, Singer discloses the limitation of claim 1.  Singer further discloses wherein the mesophase material produced by the process is further treated to a graphitizing temperature to produce electrodes and like articles. 
Singer is silent to air blowing the mesophase pitch.

Thus it would have been obvious to one with ordinary skill in the art at the time of filing to modify the Singer process with the Carbon fiber and graphite process disclosed by Machida, to produce the graphene and carbon disclosed by Singer, as said combination would have be conventional and be expected to have sufficient level of success, thus teaching the applicant claimed air blowing limitation.   

Allowable Subject Matter
Claim 18 is allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 18, recite limitations to an evaluation step and selection of a parameter in response to said evaluation, that is not taught or suggest by the closest prior art Singer (US 3,991,170).   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


s 4-6 and 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 4, the applicant claims wherein the EMF has a wavelength of from about 1 mm to about 1 m.
The closest prior art Dunmur teaches effecting wavelength of about 1-2 nm, substantially lower than the claimed range, thus the claimed range would not have been obvious in view of the art.
With respect to claim 5, the closest prior art Dunmur fails to teach or suggest the claimed pulsed EMF.
With respect to claim 6, the closest prior art fails to teach or suggest to one with ordinary skill in the art the claimed two step EMF process as claimed. 
With respect to claim 8, the closest prior art fails to teach or suggest to one with ordinary skill in the art the claimed varying magnetic field.
With respect to claim 9, the closest prior art fails to teach or suggest to one with ordinary skill in the art the claimed stimulus heating step to a temperature of about 100°C to about 300°C .  Examiner notes Singer discloses a heating step, from about 400°C to about 450°C, and explicitly states that a minimum temperature of about 350°C is required to produce mesophase.  Further Singer is silent, as to the effect the magnetic field with respect to temperature.  
.
Claims 14-17 and 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
With respect to claims 14-17 and 19-20, the claims recite limitations to an evaluation step and selection of a parameter in response to said evaluation, that is not taught or suggest by the prior art.   
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JUAN C VALENCIA/Examiner, Art Unit 1771               

/Randy Boyer/
Primary Examiner, Art Unit 1771